PER CURIAM Petitioner was convicted of capital felony murder and sentenced to death by electrocution. We affirmed, Pickens v. State, 261 Ark. 756, 551 S.W. 2d 212 (1977), and the Supreme Court of the United States denied certiorari, 435 U.S. 909 (1978). The mandate received from the Supreme Court was the last docket entry in this court before the filing of the present “Petition for Trial Records.” Since petitioner’s pro se petition for a copy of or use of his trial transcript is not attached to or incorporated into a petition for postconviction relief pursuant to Criminal Procedure Rule 37, his petition is denied; however, petitioner may reapply to this court for a copy of his transcript upon the filing of a petition for postconviction relief. See Chavez v. Sigler, 438 F. 2d 890 (8th Cir. 1971). Petition denied.